       Case 3:21-cv-00071-CAR Document 20 Filed 08/19/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                            ATHENS DIVISION

UNUM LIFE INSURANCE                    )
COMPANY OF AMERICA,                    )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )    CIVIL ACTION FILE
                                       )    NO. 3:21-CV-00071-CAR
MATTIE MORRISON PHILLIPS               )
and ASHA V. STANFORD,                  )
                                       )
     Defendants.                       )

ORDER FOR DISCHARGE, DISMISSAL AND PERMANENT INJUNCTION

     This matter is before the Court on Plaintiff in Interpleader Unum Life

Insurance Company of America’s (“Unum”) Consent Motion for Discharge,

Dismissal, and Permanent Injunction (the “Motion”). Having considered all

matters of record, and for good cause shown, the Motion [Doc. 19] is hereby

GRANTED. Accordingly, IT IS HEREBY ORDERED:

        a) That Unum is hereby DISCHARGED from all further liability under

            the Walton County Board of Education’s Employee Benefit Plan (the

            “Plan”) beyond those monies deposited into the Court’s Registry in

            the amount of $104,060.28 (the “Interpleader Funds”), which
        Case 3:21-cv-00071-CAR Document 20 Filed 08/19/21 Page 2 of 3




            represent the benefits payable under the Plan by reason of the death of

            Oliver Phillips (the “Decedent”);

         b) That Unum is hereby DISMISSED WITH PREJUDICE from this

            action; and

         c) That Defendants Mattie Morrison Phillips and Asha V. Stanford are

            hereby PERMANENTLY ENJOINED and restrained from initiating

            any other action against Unum for recovery of the benefits payable

            under the Plan by reason of the death of the Decedent.

      SO ORDERED, this 19th day of August, 2021.

                               S/ C. Ashley Royal
                               HONORABLE C. ASHLEY ROYAL
                               UNITED STATES DISTRICT JUDGE
Order presented by:

s/ Brendan H. White
Elizabeth J. Bondurant
Georgia Bar No. 066690
Brendan H. White
Georgia Bar No. 458315

Womble Bond Dickinson (US) LLP
271 17th Street NW, Suite 2400
Atlanta, Georgia 30363
Telephone: (404) 872-7000
Facsimile: (404) 888-7490
Lisa.Bondurant@wbd-us.com
Brendan.White@wbd-us.com

Attorneys for Unum Life Insurance Company of America
Case 3:21-cv-00071-CAR Document 20 Filed 08/19/21 Page 3 of 3
